EXHIBIT 10.1

 

 

SEPARATION AGREEMENT

AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (this “Agreement”) is made and
entered into as of March 31, 2016 (the “Separation Date”) by and between Brent
D. Bailey (“Bailey”) and Cyanotech Corporation, a Nevada corporation, and its
affiliated entities (collectively “Cyanotech” or the “Company”), with Bailey and
the Company together referred to herein as the “parties.”

 

In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.     Resignation and Separation of Employment.

 

(a)     Bailey hereby resigns, effective on the Separation Date, from any
officer, director, employee or other legal position associated with Cyanotech
including, but not limited to, his position as President and Chief Executive
Officer of Cyanotech and his position as a Director of Cyanotech. Bailey further
agrees to promptly deliver any additional resignation letters that may be
reasonably requested by the Company to evidence his resignation from any and all
of such Cyanotech offices or positions.

 

(b)     Bailey agrees that, as of the Separation Date, he will cease to be an
officer, director or employee of, or have any connection with, or claims against
Cyanotech, except for payment of final wages and accrued and unused vacation as
set forth in Section 9, below, and the payments or benefits due hereunder.

 

2.     Termination of Existing Employment Agreement. The parties acknowledge
that they are party to that certain Letter Agreement Re: Contract Terms of
Employment, dated as of November 5, 2010 (the “Employment Agreement”), and
mutually agree that, pursuant to clause (a)(iii) under the Employment Agreement
section entitled “Termination,” without further action required by either of the
parties, the Employment Agreement is hereby terminated as of the Separation
Date. Bailey hereby waives the thirty day notice requirement under such section
of the Employment Agreement (the “Notice Waiver”) and agrees that his employment
and the Employment Term (as defined in the Employment Agreement) will terminate
effective as of the Separation Date. The parties further agree that Bailey will
continue to be bound by those provisions of the Employment Agreement specified
in the section entitled “Survival” (collectively, the “Surviving Provisions”).
Other than the Surviving Provisions, this Agreement will exclusively govern the
relationship between Bailey and the Company from and after the Separation Date.

 

3.     Surrender of Stock Options. Bailey hereby agrees that all of the stock
options, restricted stock, and all other equity rights or interests in the
Company currently held by him, whether vested or unvested, whether issued
pursuant to the Cyanotech Corporation 2005 Stock Option Plan or otherwise
(collectively, “Options”), are hereby cancelled, terminated and surrendered in
all respects and shall cease to be outstanding as of the Separation Date.
Following the Separation Date, Bailey shall have no rights with respect to any
Options.

 

 
1

--------------------------------------------------------------------------------

 

 

4.     Severance Payments. In accordance with the “Termination” section of the
Employment Agreement and in consideration of the Notice Waiver, Cyanotech agrees
to pay to Bailey (“Severance Payments”) an amount equal to $25,000.00 per month,
subject to all applicable federal and state taxes and withholding, to be paid
out on the Company’s regular pay cycle beginning on the first payroll cycle
following the Separation Date and continuing until such time as Bailey has
received an aggregate of $325,000, provided that the Company shall have the
right to discontinue such Severance Payments if Bailey breaches any of his
obligations under the Surviving Provisions.

 

5.     2016 Grant of Cyanotech Stock. In consideration of Bailey’s surrender of
Options pursuant to Section 3 of this Agreement, the Company agrees to grant to
Bailey an aggregate of Seventy Seven Thousand Five Hundred (77,500) shares of
the Company’s Common Stock, par value $0.02 per share (“Common Stock”), on or
before April 30, 2016 (the “2016 Grant”); provided that Bailey has earlier
delivered cash to the Company in an amount equal to the Company’s aggregate
minimum statutory withholding for all applicable federal, state and local taxes
(the “Requisite Withholding Amount”) with respect to such shares of Common
Stock. Alternatively, Bailey may notify the Company in writing that he elects to
have the Company retain a portion of the Common Stock constituting the 2016
Grant (rounded up to the next whole share) as consideration for the Company
remitting the Requisite Withholding Amount to the applicable taxing authorities.
The parties acknowledge and agree that the Requisite Withholding Amount cannot
be determined until the date the 2016 Grant is to be made, but understand that
it will constitute approximately 36% of such Common Stock. All Common Stock
issued to Bailey pursuant to the 2016 Grant shall be fully paid, non-assessable
and validly issued. The parties acknowledge and agree that the 2016 Grant
represents full and adequate legal consideration for Bailey’s surrender of his
Options pursuant to Section 3 of this Agreement and each agrees that it will not
take a tax or reporting position that is inconsistent with such treatment of the
2016 Grant.

 

6.     Additional Separation Benefits. If Bailey signs this Agreement, abides by
its terms, and does not revoke the General Release before the eighth day after
the Separation Date (the “Acceptance Date”) pursuant to Section 12 below, he
will receive the following separation benefits (the “Separation Benefits”),
which are in addition to anything he is otherwise entitled to or has been paid
by Cyanotech, including, but not limited to, the Severance Payments, the 2016
Grant, final wages and any accrued and unused vacation pay:

 

(a)     Medical Coverage Continuation. During the eighteen (18) month period
following the Separation Date, the Company agrees to contribute to Bailey’s
group health insurance premiums in the same percentage of the monthly cost that
it paid immediately prior to the Separation Date, provided that Bailey timely
and properly applies for medical coverage continuation under the Consolidated
Budget Reconciliation Act of 1986 (“COBRA”), and Bailey is and remains eligible
for such COBRA coverage during that time (the “Healthcare Benefit”). Bailey will
be responsible for payment of the remainder of the cost of COBRA medical
coverage, and for the full cost of any dental or vision coverage he or any
member of his family elects. Any failure by Bailey to pay his portion of
coverage will result in termination of COBRA medical coverage and loss of his
right to receive the Healthcare Benefit. Nothing in this paragraph or elsewhere
in this Agreement waives or otherwise releases Bailey’s rights under COBRA or
any similar state laws or to receive a certificate of creditable coverage (or
such other similarly entitled document) under the Health Insurance Portability
and Accountability Act of 1996, from the plan that Bailey participates in at the
time he elects to receive COBRA coverage. The parties acknowledge and agree that
if, during the period Bailey is receiving the Healthcare Benefit, Bailey commits
any act in contravention of the Surviving Provisions or this Agreement, the
Company shall not thereafter have any further obligation to provide the
Healthcare Benefit to Bailey.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     2017 Grant of Cyanotech Stock. In consideration of the other covenants
contained in this Agreement including, but not limited to, the General Release
granted pursuant to Section 10 and the Non-Competition and Confidentiality
provisions contained in Section 16, the Company agrees to grant to Bailey an
aggregate of Seventy Seven Thousand Five Hundred (77,500) shares of the
Company’s Common Stock, on a date that is no earlier than January 1, 2017 and no
later than January 30, 2017 (the “2017 Grant” and, together with the 2016 Grant,
the “Share Grants”); provided that the Company shall not be obligated to make
the 2017 Grant if Bailey breaches any provision of this Agreement; provided
further that Bailey has earlier delivered cash to the Company in an amount equal
to the Company’s Requisite Withholding Amount with respect to such shares of
Common Stock. Alternatively, Bailey may notify the Company in writing that he
elects to have the Company retain a portion of the Common Stock constituting the
2017 Grant (rounded up to the next whole share) as consideration for the Company
remitting the Requisite Withholding Amount to the applicable taxing authorities.
The parties acknowledge and agree that the Requisite Withholding Amount cannot
be determined until the date the 2017 Grant is to be made, but understand that
it will constitute approximately 36% of such Common Stock. Any Common Stock
issued to Bailey pursuant to the 2017 Grant shall be fully paid, non-assessable
and validly issued.

 

Bailey acknowledges that the 2017 Grant exceeds what a departing employee at his
level is entitled to, and that said grants are made in consideration for the
promises and obligations contained herein. Bailey acknowledges and agrees that
the 2016 Grant constitutes adequate legal consideration for the surrender of his
Options and that the 2017 Grant constitutes adequate legal consideration for the
General Release and the other promises contained in this Agreement. Therefore,
if, at any time prior to receiving the 2017 Grant, Bailey commits any act in
contravention of Bailey’s covenants contained in this Agreement or the Surviving
Provisions, the Company shall not thereafter be obligated to pay the 2017 Grant;
provided that prior to any termination of 2017 Grant, the Company shall deliver
a written notice to Bailey (the “Company Notice”) which identifies, in
reasonable detail, the basis on which the Company believes it may terminate such
2017 Grant and Bailey shall have a period of thirty (30) days from the date of
the Company Notice to cure any alleged breach or respond in writing to the
Company describing, in reasonable detail, the basis on which Bailey believes the
Company does not have grounds to terminate the 2017 Grant (the “Employee
Response”); provided further that if after the end of such thirty (30) day
period Bailey has not cured the alleged breach or the Company determines, in
good faith after taking into account the Employee Response, that the basis for
termination described in the Company Notice remains valid, the Company may, in
its reasonable discretion, terminate and refuse to issue all or any portion of
the 2017 Grant.

 

(c)     Reimbursement of Legal Expenses. The Company agrees that within ten (10)
days of the Acceptance Date, it will reimburse up to Five Thousand Dollars
($5,000) in Bailey’s reasonable, documented legal fees and expenses incurred by
him in connection with his termination of employment from the Company, as well
as the negotiation and execution of this Agreement; provided, however, all
invoices from Bailey’s legal counsel that demonstrate reasonable, documented
legal fees and expenses may be redacted to preserve attorney-client privilege.

 

 
3

--------------------------------------------------------------------------------

 

 

7.     Relationship to Other Plans. The benefits provided to Bailey by this
Agreement are in lieu of and exceed any benefits to which he might be eligible
under any other Cyanotech plan, scheme, or under U.S. law. On and after the
Separation Date, Bailey will not receive any benefits pursuant to any other
Cyanotech plan, or under U.S. law. Bailey acknowledges that the payments he will
receive under this Agreement exceed what a resigning employee is entitled to,
and that these payments are made in consideration for his promises and
obligations herein.

 

8.     Taxes. All Severance Payments, Separation Benefits and Share Grants will
be treated as wages and are subject to withholding of applicable taxes and
employee social security contributions under United States and applicable state
law.

 

9.     Payments on Separation from Employment. On the Separation Date, Cyanotech
will pay Bailey all of his (a) earned wages, (b) accrued and unused vacation,
and (c) ordinary, necessary and reasonable business expenses incurred by Bailey
on behalf of the Company while performing his duties and responsibilities for
the Company. The Company agrees that Bailey’s payment of $2,240 for his rental
property in Kona, Hawaii for the remainder of the lease term which ends April
21, 2016 shall be deemed an ordinary, necessary and reasonable business expense
for purposes of this Section 9. These payments (i.e., earned wages, accrued and
unused vacation and reimbursable business expenses) will be paid to Bailey
regardless of whether Bailey revokes the General Release pursuant to Section 12,
below.

 

10.     General Release by Bailey. In consideration of the Separation Benefits
provided in this Agreement, Bailey, on behalf of himself, his successors, heirs,
administrators, executors, assigns, attorneys, agents and representatives, and
each of them, irrevocably and unconditionally waives, releases, and promises
never to assert against Cyanotech or its present and former parent companies,
affiliates, subsidiaries, officers, directors, present and former employees,
attorneys, insurers, agents, successors, and assigns, and each of them
(collectively, the “Cyanotech Releasees”), any and all debts, claims,
liabilities, demands, and causes of action of every kind, nature and description
he may have against Cyanotech Releasees to the fullest extent permitted by law,
including all those arising out of or related to Bailey’s employment with
Cyanotech, or any affiliate, Bailey’s resignation from employment and all other
positions with Cyanotech or any affiliate, or any other claim of any kind
arising from any act that occurred during Bailey’s employment with Cyanotech
including the cessation of employment contemplated by this Agreement (the
“General Release”); provided, however, that Bailey is not waiving any claims or
rights that he may have under this Agreement.

 

This General Release is intended to have the broadest possible application, and
includes, but is not limited to, claims arising in any jurisdiction in the
world, including any claims under U.S. federal, state, or local statutory or
common law such as alleged violations of the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act of 1993, the Workers Adjustment
and Retraining Notification Act, the California Fair Employment and Housing Act,
the California Civil Code, the California Labor Code, the California WARN Act
(Cal. Labor Code §§1400 et seq.), claims arising under contract or any alleged
breach of tort law, and claims arising out of any law or public policy of the
United States of America, the State of California, the State of Hawaii, or any
other governmental entity. Bailey expressly waives his right to recovery of any
type, including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Bailey or on his behalf,
related in any way to the matters released herein. However, this General Release
is not intended to bar any claims that, by statute, may not be waived, such as
Bailey’s right to file a charge with the National Labor Relations Board or Equal
Employment Opportunity Commission and other similar government agencies, and
claims for any challenge to the validity of Bailey’s release of claims under the
Age Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

Bailey accepts the amounts to which he is entitled by virtue of this Agreement
as final settlement of accounts between the parties and declares expressly that,
subject to performance of this Agreement, neither Cyanotech nor any other
Cyanotech Releasees, wherever located, will have any further obligations to
Bailey. Bailey confirms that he has no further rights or claims – and to the
extent relevant he knowingly and expressly waives any and all of such rights and
claims – against Cyanotech and the Cyanotech Releasees, wherever located and
under any applicable laws of any relevant jurisdiction, on the basis of the
employment relationship and/or the termination of the Employment Agreement,
including (without limitation) salary, bonuses, commissions, vacation pay,
termination, discrimination, outplacement benefits, relocation benefits,
protection indemnities of any nature, any other indemnities or on any other
basis whatsoever.

 

Bailey, moreover, expressly waives the right to invoke any factual or legal
error or any omission whatsoever pertaining to the existence and extent of his
rights.

 

11.     Section 1542 Waiver. Bailey waives all rights under California Civil
Code section 1542, if applicable, and any similar statute or rule of decision in
Hawaii or any other jurisdiction. Section 1542 reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

By waiving all rights under section 1542, Bailey acknowledges that this General
Release includes all claims, demands, or causes of action, attorneys’ fees and
costs that Bailey may have against Cyanotech Releasees. It is understood and
agreed by Bailey that the General Release contained in this Agreement waives all
right, if any, under California Civil Code section 1542, and any similar statute
or rule of decision in Hawaii or any other jurisdiction, and is a full and final
release, and that it will extinguish claims, demands and causes of action that
are known or unknown, foreseen, or unforeseen, anticipated or unanticipated, of
every kind, nature and character Bailey may have against Cyanotech Releasees as
of the date Bailey executes this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

12.     Notification of Rights Under the Older Workers Benefit Protection Act.
The following notification is contemplated by the Older Workers Benefit
Protection Act.

 

Bailey will have 21 days starting from the date he received this Agreement in
which to accept the terms of Section 10 (General Release by Bailey) of this
Agreement, although he may accept such section of this Agreement at any time
within those 21 days. Bailey is advised to and has consulted with an attorney
about this Agreement generally and Section 10 hereof specifically. By signing
this Agreement, Bailey understands that, pursuant to Section 10, he is knowingly
and voluntarily releasing his rights to pursue any claim under the Age
Discrimination in Employment Act, as well as other types of claims. Bailey
acknowledges that the General Release contained in this Agreement does not apply
to any new claims that may arise after the date Bailey signs this Agreement.

 

To accept the Agreement, Bailey must sign and date the Agreement and return it
to Cyanotech. Bailey will have seven (7) days after he signs this Agreement in
which to revoke the General Release contained in Section 10 hereof. Bailey
further understands that a revocation of the General Release contained in
Section 10 will make him ineligible to receive the Separation Benefits described
in Section 6 of this Agreement, but that the rest of this Agreement will remain
in full force and effect. To revoke the General Release, Bailey must send
Cyanotech a written statement of revocation by overnight mail. If Bailey does
not revoke his acceptance within the seven (7) day revocation period, Section 10
(General Release by Bailey) shall become effective and enforceable on the
Acceptance Date, and the Separation Benefits shall become payable as set forth
above in Section 6. If Bailey revokes the General Release by delivering written
notice to Cyanotech prior to the Acceptance Date, Section 10 (General Release by
Bailey) shall not apply and Bailey will not be entitled to any of the Separation
Benefits set forth in Section 6 of this Agreement. However, all other provisions
of this Agreement including, but not limited to, Section 1 (Resignation and
Separation of Employment), Section 2 (Termination of Existing Employment
Agreement) and Section 3 (Surrender of Stock Options) will remain in full force
and effect.

 

By agreeing to the General Release contained in this Agreement, Bailey agrees
that he will not pursue any claim covered by it. If he breaks this promise, he
agrees to pay Cyanotech’s costs and expenses (including reasonable attorneys’
fees) related to the defense of any claims, other than claims to challenge the
validity of this Agreement under the Older Workers Benefit Protection Act (the
“OWBPA”) and the Age Discrimination in Employment Act (the “ADEA”). In spite of
this Agreement, Bailey retains the right to challenge the knowing and voluntary
nature of this Agreement under the OWBPA and the ADEA before a court, the Equal
Employment Opportunity Commission (the “EEOC”), or any state or local agency
permitted to enforce those laws, and the General Release does not impose any
penalty or condition for doing so. Bailey understands that nothing in the
General Release prevents him from filing a charge or complaint with, or from
participating in an investigation or proceeding conducted by the EEOC or any
state or local agency which can act as a referral agency for the EEOC. Bailey
understands, however, that if he successfully pursues a claim against Cyanotech
under the OWBPA or the ADEA, Cyanotech may seek to set off the amounts that are
payable to him for signing this Agreement against any award he obtains,
including, but not limited to, the Separation Benefits, the 2017 Grant and the
Health Benefits. If he unsuccessfully pursues a claim against Cyanotech under
the OWBPA or the ADEA, then Cyanotech may be entitled to recover its costs and
attorneys’ fees to the extent specifically authorized by federal law.

 

 
6

--------------------------------------------------------------------------------

 

 

13.     Cooperation. In consideration of this Agreement, Bailey will fully
cooperate with Cyanotech and its counsel as it relates, in any way, to any
foreign or domestic dispute (including, but not limited to, litigation,
arbitration, and federal, state or local administrative inquiry) arising out of
or related to any services he performed for Cyanotech and which occurred during
his employment with, or time providing other services to, Cyanotech. Full
cooperation shall include, but not be limited to, review of documents,
attendance at meetings, trial or administrative proceedings, depositions,
interviews, or production of documents to Cyanotech without the need of the
subpoena process. During the period Bailey is receiving Severance Payments or
Separation Benefits, such cooperation will be provided by Bailey without further
compensation, other than reimbursement for reasonable out of pocket business
expenses such as transportation, lodging, parking and meals or as specifically
agreed in advance and in writing. After such period, such cooperation will be
provided by Bailey; provided, the Company pays him a per diem determined using
his base salary as of his Separation Date, reimburses Bailey for reasonable out
of pocket business expenses such as transportation, lodging, parking and meals,
and schedules his cooperation, to the extent reasonably practicable, so as not
to unreasonably interfere with Bailey’s business or personal affairs. In
addition, as a condition to Cyanotech executing this Agreement and providing the
Separation Benefits hereunder, Bailey agrees to cooperate in all matters
relating to the transition of his employment (including with respect to internal
and external communication plans) and other matters reasonably requested by
Cyanotech after the Separation Date, without further compensation.

 

14.     No Existing Claims. Bailey warrants that he has no existing claims
against Cyanotech or any of the other Cyanotech Releasees, and that he has not
filed any complaints, charges, grievances, or lawsuits against any Cyanotech
Releasees, or any other person or entity which is released by the General
Release contained in this Agreement, with any federal, state, or other court or
agency in any jurisdiction inside or outside the United States.

 

15.     No Admission of Liability. This Agreement is not an admission of
liability on the part of Cyanotech Releasees, or any of their present or former
directors, officers, employees, shareholders, or agents. This Agreement is not
an admission, directly or by implication, that Cyanotech Releasees, or any of
them, has violated any law, regulation, rule, or contractual right, or any other
duty or obligation of any kind, including any duty or obligation owed to or
allegedly owed to Bailey.

 

16.     Non-Competition; Confidentiality.

 

(a)     Non-Competition. In consideration of (a) Bailey’s access to and
knowledge of trade secrets and confidential information of the Company, and (b)
the Share Grants, Bailey covenants and agrees that, for a period of two (2)
years after the Separation Date, Bailey shall not either individually or as a
partner, joint venturer, consultant, shareholder, member or representative of
another person or otherwise, directly or indirectly, participate in, engage in,
or have a financial or management interest in, promote, or assist any other
person (other than the Company) in any business operation or any enterprise if
such business operation or enterprise engages or is preparing or planning to
engage in a business that is substantially similar to, or competes for business
with, any business that, as of the Separation Date, the Company was conducting
or, to the knowledge of Bailey, actively pursuing. The Company’s rights pursuant
to this Section 16 are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity. Bailey may, however, directly
or indirectly own, solely as an investment, securities of any entity engaged in
the business of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or over the counter market if Bailey (i) is
not a controlling person of, or a member of a group which controls, such entity,
and (ii) does not directly or indirectly own one percent (1%) or more of any
class of securities of such entity.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Confidential Information; Trade Secrets.

 

(i)     “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary,” and which was disclosed to or obtained from the Company by
Bailey, which relates to the past, present or future research, development or
business activities of the Company. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: business records, intellectual property licensing
programs, licensing terms and conditions, strategic planning, business
acquisition planning, business development, joint venture planning, forward
planning, strategic initiatives, prospective patent portfolio information,
prospective investor information, prospective joint venture information,
designs, drawings, specifications, techniques, models, data, documentation,
diagrams, flow charts, research, development, processes, systems, methods,
machinery, procedures, “know-how,” new product or new technology information,
formulas, patents, patent applications, product prototypes, product copies, cost
of production, manufacturing, developing or marketing techniques and materials,
cost of production, development or marketing time tables, customer lists,
strategies related to customers, suppliers or personnel, contract forms, pricing
policies and financial information, volumes of sales, and other information of
similar nature, whether or not reduced to writing or other tangible form, and
any other non-public business information. Confidential Information does not
include any information which (A) is or becomes generally available to the
public by acts other than those of Bailey after receiving it, or (B) has been
received lawfully and in good faith by Bailey from a third party who did not
derive it from the Company in violation of a duty or obligation of
confidentiality.

 

(ii)     “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to any of the Company and is not generally known in the
industry.

 

(iii)     From and after the Separation Date, neither Bailey nor any of his
agents or representatives shall, directly or indirectly, publish or otherwise
disclose, or permit others to publish, divulge, disseminate, copy or otherwise
disclose the Trade Secrets or Confidential Information of the Company.

 

(iv)     From and after the Separation Date, Bailey will not engage in
competition with the Company while making use of the Trade Secrets of the
Company.

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     Remedies. Bailey acknowledges that unfair competition, misappropriation
of Trade Secrets or violation of any of the provisions contained in this
Section 16, or violation of any of the Surviving Provisions, would cause
irreparable injury to the Company, that the remedy at law for any violation or
threatened violation thereof would be inadequate, and that the Company shall be
entitled to temporary and permanent injunctive or other equitable relief without
the necessity of proving actual damages.

 

17.     Section 409A.

 

(a)     Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Bailey, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Bailey has a “separation from service” within the meaning of
Section 409A. For purposes of this Agreement and for determining what amounts
are Deferred Payments, Bailey shall be deemed to have incurred an “involuntary
separation from service,” as such term is defined in Treasury Regulation Section
1.409A-1(n). Further, for purposes of this Agreement, any reference to
“termination of employment,” “termination” or any similar term shall be
construed to mean a “separation from service” within the meaning of Section
409A. No separation payable to Bailey, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Bailey has a “separation from
service” within the meaning of Section 409A. For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and any guidance promulgated thereunder or
any state law equivalent.

 

(b)     Notwithstanding anything to the contrary in this Agreement, if Bailey is
a “specified employee” within the meaning of Section 409A at the time of
Bailey’s termination of employment (other than due to death), then the Deferred
Payments, if any, that are payable within the first six months following
Bailey’s separation from service, will become payable on the first payroll date
that occurs on or after the date six months and one day following the date of
Bailey’s separation from service. All subsequent Deferred Payments, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit without regard to such delay. Notwithstanding anything herein to the
contrary, if Bailey dies following Bailey’s separation from service, but prior
to the six month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Bailey’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit without regard to such delay. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations to the extent permissible thereunder.

 

(c)     Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     The following rules shall govern all reimbursements of ordinary,
necessary and reasonable business expenses incurred by Bailey on behalf of the
Company, including the Company’s agreement to reimburse legal expenses, as
described in Section 6(c):

 

(i)     only those fees and expenses that are objectively determinable pursuant
to the nondiscretionary description in this Agreement are eligible for
reimbursement;

 

(ii)     the Company shall only reimburse Bailey for fees and expenses incurred
during his employment with the Company and for the two (2) year period that
commences immediately following his termination of employment;

 

(iii)     the amount of fees and expenses eligible for reimbursement during
Bailey’s taxable year shall not affect the amount of fees and expenses eligible
for reimbursement in any other taxable year;

 

(iv)     the reimbursement of an eligible fee or expense shall be made on or
before the last day of Bailey’s taxable year following the year in which the
expense was incurred; and

 

(v)     the right to reimbursement may not be exchanged for another benefit or
liquidated to cash.

 

(e)     The foregoing provisions are intended to be exempt from or comply with
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. Bailey agrees to amend this Agreement and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition to Bailey under
Section 409A, so long as such amendment or action does not reduce Bailey’s
benefits hereunder. Bailey has had an opportunity to review this Agreement with
his own legal and tax advisors and understands that Cyanotech does not guarantee
any particular tax effect for income provided to Bailey pursuant to this
Agreement. In any event, except for Cyanotech’s responsibility to withhold any
applicable income and employment taxes from compensation paid or provided to
Bailey, Cyanotech shall not be responsible for the payment of any applicable
taxes, penalties or interest on compensation paid or provided to Bailey pursuant
to this Agreement. In no event will the Company reimburse Bailey for any
penalties, taxes or interest that may be imposed on Bailey as a result of
Section 409A.

 

18.     Future Employment. Bailey acknowledges that any employment relationship
he has had with Cyanotech terminates irrevocably in accordance with this
Agreement on the Separation Date, and that Bailey has no further relationship in
the future with Cyanotech. Bailey agrees to waive any claim for reinstatement or
rehire.

 

19.     Attorneys’ Fees and Costs. Subject to Section 6(c) of this Agreement,
the parties will bear their own fees and costs incurred in connection with
negotiating and drafting this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

20.     Non-Assignment of Claims. Bailey represents and warrants that he has not
assigned or otherwise transferred any interest in any claim that is the subject
of this Agreement.

 

21.     Advice of Counsel. In executing this Agreement, Bailey acknowledges that
he has had the opportunity to consult with, and be advised by, an independent
lawyer of his choice, and that he has executed this Agreement voluntarily after
independent investigation, and without fraud, duress, or undue influence.

 

22.     Ambiguities. Bailey has reviewed this Agreement, and has had a full
opportunity to negotiate its contents. Bailey expressly waives any common law or
statutory rule of construction that ambiguities are to be construed against the
drafter of the Agreement, and Bailey agrees that the language of this Agreement
will be in all cases construed as a whole, according to its fair meaning.

 

23.     Integration. This Agreement, together with the Surviving Provisions,
constitutes a single, integrated written contract expressing the entire
agreement of the parties. This Agreement and the Surviving Provisions supersede
all prior understandings and agreements, both oral and written. Other than this
Agreement and the Surviving Provisions, there are no other agreements, written
or oral, express or implied, between the parties with respect to the subject
matter of this Agreement and the Surviving Provisions. The parties agree that
this Agreement, together with the Surviving Provisions, may be modified only in
a writing that is signed by both an authorized representative of Cyanotech and
Bailey.

 

24.     Choice of Law. The parties agree that the formation, terms, and
construction of this Agreement are governed by the laws of the State of Hawaii,
and where applicable, of the United States.

 

25.     Disputes. The parties intend that any claims under this Agreement be
subject to the same dispute resolution procedures as claims made under the
Surviving Provisions. Therefore, the parties agree that any and all claims,
controversies or disputes arising out of or relating to this Agreement, or the
breach thereof, which remain unresolved after direct negotiations between the
parties, shall first be submitted to confidential mediation in Honolulu in
accordance with the Rules, Procedures and Protocols for Mediation of Disputes of
Dispute Prevention & Resolution, Inc. (“DPRI”) then in effect. If any issues,
claims or disputes remain unresolved after mediation concludes, the parties
agree to submit any such issues to binding arbitration in Honolulu before one or
three arbitrator(s) in accordance with the Rules, Procedures and Protocols for
Arbitration of Disputes of DPRI then in effect. However, the parties agree that
the foregoing shall not preclude either party from seeking any injunctive or
equitable relief from a court of competent jurisdiction pursuant to any
provision of this Agreement. The parties further agree that, subject to Chapter
658A, Hawaii Revised Statutes, as the same may hereafter be amended or
recodified, the award of the arbitrator(s) shall be binding upon each party and
that judgment upon the award rendered may be entered in any court of competent
jurisdiction.

 

26.     Severability. If any provision of this Agreement is determined by any
court of competent jurisdiction or arbitrator to be illegal, invalid, or
unenforceable, such provision shall be deemed modified to the extent necessary
to allow enforceability of the provision as so limited, it being intended that
the parties shall receive the benefits contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court or arbitrator, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby

 

 
11

--------------------------------------------------------------------------------

 

 

27.     Prevailing Party. If any dispute arises between the parties hereto
concerning this Agreement or their respective rights, duties and obligations
hereunder, the party prevailing in such proceeding, as determined by the
arbitrator or court, shall be entitled to reasonable attorneys’ fees and costs
in addition to any other relief that may be granted.

 

28.     Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, Bailey’s heirs, executors, and administrators, if any, and will
be binding upon and will inure to the benefit of the individual or collective
successors and assigns of Cyanotech, and all of its present and former
directors, officers, employees, shareholders, agents, and all persons acting by,
through, or in concert with any of them.

 

29.     Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by a nationally recognized overnight mail courier, postage pre-paid.
In case of the Company, mailed notices shall be addressed to its corporate
headquarters as set forth in its most recent filing with the United States
Securities and Exchange Commission (the “SEC”), and all notices shall be
directed to the attention of its Chairman of the Board. In case of Bailey,
mailed notices shall be addressed to Bailey at the home address that Bailey most
recently communicated to the Company in writing. Bailey understands that it may
be recommended or required that Cyanotech file a copy of this Agreement and/or a
summary thereof with the SEC and Bailey hereby consents to any such filings with
the SEC.

 

30.     Property of the Company. Bailey acknowledges that all tangible items
containing any Confidential Information or Trade Secrets, including, without
limitation, records, reports, documents, software and other materials, including
any copies thereof are the exclusive property of the Company, and Bailey shall
deliver to the Company all such material in his possession or control upon the
Company’s request and in all events no later than the Acceptance Date. Bailey
shall also return keys, equipment, identification or credit cards, or other
property belonging to the Company upon the Company’s request and in all events
no later than the Acceptance Date. Notwithstanding the foregoing to the
contrary, Bailey shall be permitted to retain his Company laptop, as well as the
software, personal information and pictures, and other downloaded materials that
do not relate to the Company’s business. In the presence of Bailey, the Company
will review and remove any Confidential Information or Trade Secrets of the
Company, as well as software that is used solely for the Company’s business.

 

31.     Securities Law Compliance.

 

(a)     In connection with the Share Grants, Bailey hereby represents and
warrants to the Company as of each of the Separation Date, the date of the 2016
Grant and the date of the 2017 Share Grant, as follows:

 

(i)     As a result of Bailey’s long-time status as an officer of the Company,
Bailey has a pre-existing business relationship with the Company and its
officers, directors and controlling persons and through such relationships can
reasonably be assumed by the Company to have the capacity to evaluate the merits
and risks of an investment in the Company and to protect Bailey’s own interests
in connection with this transaction;

 

 
12

--------------------------------------------------------------------------------

 

 

(ii)     Bailey has heretofore discussed the Company and its plans, operations
and financial condition with the Company’s officers, knows that the Company
continues to be a highly speculative business and has heretofore received all
such information as Bailey has deemed necessary and appropriate to enable Bailey
to evaluate the financial risk inherent in making an investment in the shares of
Common Stock subject to the Share Grants (the “Shares”), and Bailey has received
satisfactory and complete information concerning the business and financial
condition of the Company in response to all inquiries in respect thereof;

 

(iii)     Bailey understands that an investment in the Shares is speculative and
that any possible profits therefrom are uncertain;

 

(iv)     Bailey is able to bear the economic risks of the investment in Shares
for an indefinite period of time; and

 

(v)     Bailey is acquiring the Shares for his own account and not with a view
to their resale or distribution.

 

(b)     Bailey acknowledges that the Shares have not been registered under the
Securities Act of 1933 (the “Securities Act”), and are being issued to him in
reliance upon the exemption from such registration provided by Regulation D of
the Securities Act and the corresponding state security law exemption applicable
to stock issuances to investors whose preexisting business relationship with the
issuing company provides the investor with enough knowledge and experience
regarding the financial and business matters of the issuing company to reach an
informed and knowledgeable decision regarding the merits and risks of the
investment.

 

(c)     Bailey hereby confirms that he has been informed that the Shares
constitute restricted securities under the Securities Act and may not be resold
or transferred unless the Shares are first registered under the Federal
securities laws or unless an exemption from such registration is available.
Accordingly, Bailey acknowledges that he is prepared to hold the Shares for an
indefinite period.

 

(d)     Bailey agrees that he will make no disposition of the Shares unless and
until he has provided the Company with an opinion of counsel, in form and
substance reasonably satisfactory to the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities
Act, or (ii) all appropriate action necessary for compliance with the
registration requirements of the Securities Act or of any exemption from
registration available under the Securities Act has been taken.

 

(e)     In order to reflect the restrictions on disposition of the Shares, the
stock certificates for the Shares will be endorsed with a restrictive legend
substantially in the form of the following:

 

 
13

--------------------------------------------------------------------------------

 

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE LAW, AND NO INTEREST THEREIN MAY
BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS
(A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING THESE SECURITIES
OR (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF
THESE SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS CORPORATION) STATING
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION OR THIS CORPORATION OTHERWISE
SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”

 

[signature page follows]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have read the foregoing Agreement, and
accept and agree to the provisions contained therein and hereby execute it
voluntarily, and with full understanding of its consequences as of the
Separation Date.

 

BAILEY:

 

 

 

/s/ Brent D. Bailey     

Brent D. Bailey

 

 

 

COMPANY:

 

Cyanotech Corporation,

a Nevada corporation

 

 

By:     /s/ Michael A. Davis     
 Name:   Michael A. Davis
 Title:     Chairman

 